                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


CHRISTOPHER COTY MAIER,

                  Plaintiff,

                  v.                                             CASE NO. 19-3195-SAC

KANSAS DEPARTMENT OF
CORRECTIONS, et al.,

                  Defendants.


                                                    ORDER

         Plaintiff, Christopher Coty Maier, is a state prisoner housed at Lansing Correctional

Facility in Lansing, Kansas. Plaintiff brings this civil rights case against the Kansas Department

of Corrections, the State of Kansas, and the Secretary of Corrections. Plaintiff is subject to the

“three-strikes” provision under 28 U.S.C. § 1915(g). Court records fully establish that Plaintiff

“has, on 3 or more prior occasions, while incarcerated . . . , brought an action or appeal in a court

of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to

state a claim upon which relief may be granted.”1 Accordingly, he may proceed in forma

pauperis only if he establishes a threat of imminent danger of serious physical injury. Id. The

Court has examined the Complaint, which is largely incomprehensible and appears to be legally

frivolous, and finds no showing of imminent danger of serious physical injury.




1
 Prior to filing the instant complaint on October 1, 2019, the court finds at least three prior civil actions filed by
Plaintiff which qualify as “strikes” under § 1915(g). See Maier v. Kansas, Case No. 17-3221 (Doc. 6); Maier v.
Kansas, Case No. 17-3092 (Doc. 3); Maier v. United States, Case No. 17-3085 (Doc. 7); Maier v. Pokorny, Case
No. 16-3235 (Doc. 12); Maier v. Kansas, Case No. 16-3219 (Doc. 31).

                                                          1
          Accordingly, pursuant to § 1915(g) Plaintiff may not proceed in forma pauperis in this

civil action. Plaintiff is given time to pay the full $400.00 district court filing fee2 to the Court.

If he fails to pay the full fee within the prescribed time, the Complaint will be dismissed based

upon Plaintiff’s failure to satisfy the statutory district court filing fee required by 28 U.S.C.

§ 1914.

          IT IS THEREFORE ORDERED BY THE COURT that Plaintiff is granted until

October 31, 2019, to submit the $400.00 filing fee. The failure to submit the fee by that date

will result in the dismissal of this matter without prejudice and without additional prior notice.

         IT IS SO ORDERED.

         Dated October 4, 2019, in Topeka, Kansas.



                                                      s/ Sam A. Crow
                                                      SAM A. CROW
                                                      U. S. Senior District Judge




2
  If a person is not granted in forma pauperis status under § 1915, the fee to file a non-habeas civil action includes
the $350.00 fee required by 28 U.S.C. § 1914(a) and a $50.00 general administrative fee pursuant to § 1914(b) and
the District Court Miscellaneous Fee Schedule prescribed by the Judicial Conference of the United States.

                                                          2
